Citation Nr: 0914702	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to June 
1974 to include combat service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 rating decision by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a combined rating of 70 percent for the 
following service connected disabilities: degenerative 
arthritis of the thoracolumbar spine, status post 
laminectomy, evaluated as 40 percent disabling; degenerative 
arthritis of the cervical spine, evaluated as 20 percent 
disabling; status post resection of the prostate, evaluated 
as 20 percent disabling; traumatic arthritis of the right 
ankle, evaluated as 10 percent disabling; and status post 
right inguinal hernia, evaluated as 10 percent disabling.  

2.  The Veteran's service-connected disorders do not preclude 
him from securing and following a substantially gainful 
occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 
4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In December 2005, the RO received the Veteran's claim of 
entitlement to a TDIU, and there is no issue as to providing 
an appropriate application form or completeness of the 
application. 

Following the receipt of his claim, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  In this regard, VA inquired as to the nature of the 
Veteran's employment, the amount of time worked, and the 
amount of time lost, as well as the financial aspects of his 
business.  VA also requested statement discussing his 
disability symptoms from people who had witnessed their 
effect on the Veteran.  

Following notice to the Veteran, VA fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  VA acquired the 
Veteran's recent treatment records and had him examined on 
several occasions.  Moreover, VA offered the Veteran an 
opportunity to present relevant evidence and testimony at a 
hearing on appeal; however, he declined that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information or evidence 
which could used to support his appeal; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the adjudication.  
Under such circumstances, further development would 
unnecessarily impose additional burdens upon the Board with 
no possibility of any benefit flowing to the Veteran.  
Accordingly, such development is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that his multiple service-connected 
disabilities preclude him from obtaining or retaining 
substantially gainful employment.  In particular, he reports 
that his service-connected arthritis limit his physical 
capabilities to the point that he can no longer perform as a 
professional clown, puppeteer, and magician.  Therefore, he 
maintains that a total disability evaluation based on 
individual unemployability due to service connected disorders 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim.  Accordingly, the appeal will be denied.  

The Veteran's combined rating for his various service-
connected disabilities is less than total.  However, a total 
rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected 
disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Substantially gainful employment is more 
than marginal and permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Where, as in this case, there are two or more service-
connected disabilities, at least one disability shall be 
rated at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  

The Veteran currently has service connection for the 
following disabilities:  degenerative arthritis of the 
thoracolumbar spine, status post laminectomy, evaluated as 40 
percent disabling; degenerative arthritis of the cervical 
spine, evaluated as 20 percent disabling; status post 
resection of the prostate, evaluated as 20 percent disabling; 
traumatic arthritis of the right ankle, evaluated as 10 
percent disabling; and for status post right inguinal hernia, 
evaluated as 10 percent disabling.  The combined disability 
rating is 70 percent.  Thus, the Veteran's ratings satisfy 
the minimum percentage requirements for a total disability 
evaluation based on individual unemployability due to service 
connected disorders under 38 C.F.R. § 4.16(a).  Therefore, 
the Board must determine whether the Veteran's service-
connected disabilities, alone, preclude him from engaging in 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

The simple fact that a Veteran is currently unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Such a determination is made without regard to 
advancing age.  38 C.F.R. § 4.19.

In his claim, received in December 2005, the Veteran reported 
that he had two years of college education and that he last 
worked full-time in September 2005.  He reported that his 
most recent job was as a self-employed clown and puppeteer 
and that he had to stop due to his service-connected 
disabilities.  Past medical records, such as the report of a 
June 1983 VA examination and a March 1993 VA hospital report, 
also show that he has work experience as a security guard, in 
law enforcement, and as a photo-lab-technician.

Recent VA medical records, dated from February 2005 through 
April 2007, reflect treatment for various service-connected 
disabilities.  In February and March 2006, he was treated for 
right groin pain at the site of his surgical incision.  A CT 
of the abdomen revealed a lateral abdominal wall herniation 
in the right lower quadrant; and he was issued a right hernia 
truss.  In September 2006, the Veteran was issued a right leg 
brace for osteoarthritis, and in January 2007, he was issued 
a sacrolumbar support after complaining of a backache. 

From February 2005 through April 2007, the Veteran was 
treated for various nonservice-connected disorders.  In 
October 2006, the Veteran was hospitalized by VA for the 
treatment of cellulitis.  In November 2005, he was 
hospitalized for the treatment of a cerebrovascular accident 
with right hemiparesis.  The treatment for his stroke 
included speech therapy and right side exercises which were 
reportedly important for his career as a clown, magician, and 
puppeteer.

In October 2006 and October 2007, the Veteran was examined by 
VA to determine, in part, whether his service-connected 
disabilities rendered him unemployable.  During the October 
2006 gastrointestinal examination, the Veteran complained of 
recurrent pain in the area of his right herniorraphy 
incision.  Although the examiner noted mild tenderness, the 
scar was well-healed without evidence of an active hernia.  
The diagnosis was status post right inguinal hernia with mild 
residual discomfort.  The examiner stated that it was not 
incapacitating.

During the October 2006, VA orthopedic examination, the 
Veteran reported mild right ankle pain at times, but not 
during the examination.  It was noted that the Veteran had 
not borne weight on the ankle since the cerebrovascular 
accident with right hemiparesis.  Although the Veteran was on 
a motorized scooter, the examiner reported that the Veteran 
could walk without a cane and that his right ankle did not 
interfere with activities of daily living.  The examiner 
noted that the Veteran had a supporting brace on his right 
lower extremity due to right foot drop associated with the 
cerebrovascular accident.  Indeed, the examiner found that 
the Veteran had no significant residuals from his right ankle 
fracture.  The examiner concluded that the Veteran was unable 
to do his work as a clown due to residuals of his nonservice 
connected cerebrovascular accident.

During the October 2006 examination of his spine, the Veteran 
complained of lumbar pain with prolonged standing.  He did 
not have pain in his cervical or thoracic spine.  The 
examiner stated that the Veteran's back problems did not 
interfere with his job as a clown or with the performance of 
his activities of daily living.  In this regard, the examiner 
noted that the Veteran had not had any incapacitating 
episodes during the previous 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

When the Veteran was reexamined by VA in October 2007, he 
complained of pain in multiple joints, including his low back 
and right ankle.  Although he wore a right ankle brace and 
was not ambulatory, the examiner found that to be due to a 
massive cerebrovascular accident with associated right side 
weakness, right foot drop and speech difficulty.

The Veteran's contentions notwithstanding, the preponderance 
of the foregoing evidence shows that the Veteran is 
unemployable primarily as a result the residual disability 
associated with his nonservice connected cerebrovascular 
accident.  Indeed, the appellant did not file his claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders  
until several weeks after that accident.  Moreover, there is 
no competent evidence that he is unemployable as a result of 
his service-connected disabilities alone.  In fact, the 
evidence dated during the months preceding the stroke shows 
few, if any, complaints or clinical findings associated with 
his service-connected disabilities.  Therefore, the Board 
concludes that the Veteran is not unemployable, as a result 
of his service-connected disabilities.  Accordingly, the 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders is denied.

In arriving at this decision, the Board considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


